Citation Nr: 0610807	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1953.

This case was last before the Board of Veterans' Appeals 
("Board") in December 2005 on appeal from a July 2002 
rating decision by the Lincoln, Nebraska Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
denied the benefit sought on appeal.

The Board remanded the veteran's claim for entitlement to an 
increased evaluation for bilateral hearing loss to further 
develop the record by obtaining VA medical records not 
previously received.  The record reflects that those records 
were subsequently received and included in the record.  In 
April 2006, a Motion to Advance the Case on the Board's 
docket was granted.


FINDING OF FACT

Bilateral hearing loss is most recently manifested by an 
average puretone threshold of 46 decibels in the right ear 
and 50 decibels in the left ear, with discrimination ability 
of 80 and 84 percent, respectively.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated July 2002 denied the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  
April 2002 and July 2003 RO letters fully provided notice of 
elements of the evidence required to substantiate claims for 
increased evaluations and service connection and whose 
responsibility it was to obtain such evidence.  The rating 
decision on appeal, the July 2003 Statement of the Case 
("SOC"), and the November 2003, March 2005, December 2005 
Supplemental Statements of the Case ("SSOCs") provided the 
veteran with specific information as to why the claim was 
being denied and of the evidence that was lacking.  The July 
2003 SOC, as well as the March 2005 and December 2005 SSOCs, 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran provided private audiological reports 
and examinations.  The veteran also indicated that he had 
been treated at the Corpus Cristi, Texas VA Medical Center 
("VAMC"), the Lincoln, Nebraska VAMC and the Omaha, 
Nebraska VAMC, and treatment records were received and 
reviewed through January 2006.  The RO reviewed all VA and 
private treatment records and issued an SOC in July 2003 and 
SSOCs in November 2003, March 2005 and December 2005.  
Additional progress notes from the South Texas VA Health Care 
System were also reviewed by the Board following receipt of a 
waiver of AOJ review signed by the veteran and received in 
April 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
("VAEs") were provided to the veteran in July 2002, October 
2003 and September 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Merits of the Claim

The veteran contends that the current noncompensable 
evaluation for his bilateral hearing loss does not accurately 
reflect the severity of that disability.  The preponderance 
of the evidence is against the claim and it shall be denied.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2005).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b) (2005).  
The puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d) (2005).  Table VII, (Percentage Evaluations for 
Hearing Impairment) is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the vertical 
columns the ear having the poor hearing.  The percentage 
evaluation is located at the point where the rows and column 
intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher evaluation for the 
veteran's bilateral hearing loss.  While the veteran has 
submitted private audiological records in support of his 
claim, as indicated above, those audiological records do not 
contain the clinical findings necessary to evaluate the 
severity of his bilateral hearing loss for VA purposes.  As 
for the results of the VA audiological evaluations, a July 
2002 Omaha VAMC VA examination indicated that the average 
decibel loss was 33 for the right ear and speech 
discrimination was 94 percent.  For the left ear, the average 
decibel loss was 38 and the speech discrimination was 96 
percent.  Pursuant to the regulations, a 0 percent evaluation 
is warranted based on those numbers.

An October 2003 VA examination indicated that the average 
decibel loss was 44 for the right ear and speech 
discrimination was 94 percent.  For the left ear, the average 
decibel loss was 48 and the speech discrimination was 94 
percent.  Again, these numbers warrant a 0 percent evaluation 
pursuant to 38 C.F.R. § 4.85. 

The findings of the September 2004 VA examination similarly 
fail to demonstrate an entitlement to a compensable 
evaluation for the veteran's bilateral hearing loss.  The 
average decibel loss was 44 for the right ear and speech 
discrimination was 88 percent.  For the left ear, the average 
decibel loss was 50 and the speech discrimination was 82 
percent.  A 0 percent evaluation is derived from Table VII of 
38 C.F.R. § 4.85.

Finally, an August 2005 audiogram conducted at the Omaha VAMC 
showed an average decibel loss of 50 for the left ear with 84 
percent speech discrimination.  Average decibel loss in the 
right ear was 46 with 80 percent speech discrimination.  A 0 
percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85.

The Board has also considered whether a higher evaluation 
might be warranted under 38 C.F.R. § 4.86 based on 
exceptional patterns of hearing impairment.  However, none of 
the VA examinations show pure tone thresholds required to 
permit consideration of a higher evaluation under the 
regulation.  Therefore, the Board concludes an evaluation in 
excess of 0 percent for the veteran's bilateral hearing loss 
is not warranted.

Although the record contains statements by the veteran that 
he believes he has experienced increased bilateral hearing 
loss, expert medical evidence is necessary to establish such 
a fact.  Because the veteran is not competent to provide such 
medical evidence, his statements concerning the degree of his 
disability are insufficient.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the preponderance of the evidence is against the 
claim for an evaluation in excess of 0 percent, the 
reasonable doubt doctrine does not apply.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


